PER CURIAM.
Theresa Lee Miller appeals an order denying her second motion for post-conviction relief under Rule 3.850, Florida Rules of Criminal Procedure. We treat the appeal as a petition for writ of mandamus and grant the writ.
On January 2, 1986 Miller filed her first motion for post-conviction relief under Rule 3.850. After various attempts to obtain a ruling, she filed the instant second motion *973for post-conviction relief under Rule 3.850, seeking entry of an appealable order on the first 3.850 motion. The second Rule 3.850 motion was denied and Miller appealed.
During a relinquishment of jurisdiction, it was discovered that the first Rule 3.850 motion had been denied on February 13, 1986, but no appealable written order was ever recorded or supplied to Miller. As the State concedes that Miller is entitled to entry of an appealable written order, we treat the appeal as a petition for writ of mandamus, see Fla.R.App.P. 9.040(c), and grant the petition. The trial court shall enter a written appealable order embodying its previous ruling on the first Rule 3.850 motion, and supply a copy of the order to Miller in accordance with the Rules of Criminal Procedure. We are confident that it will be unnecessary to issue the writ.
Mandamus granted.